Exhibit 10.15

FIRST AMENDMENT TO THE

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”) is made effective as of the later of
January 1, 2009 or effective date of Change in Control Severance Agreement, by
and between Under Armour, Inc., a corporation organized under the laws of the
State of Maryland (together with its affiliates, the “Company”), and
                     (“Executive”).

RECITALS

WHEREAS, the parties entered into a Change in Control Severance Agreement (the
“Agreement”); and

WHEREAS, the parties desire to amend the Agreement to clarify certain payment
terms and to correct certain provisions for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), in accordance with IRS
Notice 2010-6.

NOW, THEREFORE, in consideration of the covenants and agreements of the parties
herein contained, the parties hereto agree as follows (all capitalized terms
used herein which are not defined herein shall have the meanings given such
terms in the Agreement):

1. Section 4(i) is hereby amended to read as follows:

“(i) Termination Without Cause or by the Executive for Good Reason. Upon the
termination of the employment of Executive Without Cause by the Company or by
the Executive for Good Reason, the Company shall pay or provide to the
Executive:

(a) a lump sum payment equal to the sum of the following:

1. the Accrued Obligations; and

2. an amount equal to the sum of the annual base salary of the Executive at the
highest rate in effect during the Protection Period and the Bonus.

The payment described in this Section 4(i)(a)(1) shall be made by the Company
not later than the earlier of the date required by applicable law or five
(5) days following the Termination Date. The payment described in
Section 4(i)(a)(2) shall be paid in accordance with Section 4(vi). Executive
shall not be required to mitigate the amount of the payment provided for in this
Section 4(i)(a) by seeking other employment or otherwise. The amount of the
payment provided for in this Section 4(i)(a) shall not be reduced by any
compensation or other amounts paid to or earned by Executive as the result of
employment with another employer after the date on which his employment with the
Company terminates or otherwise.



--------------------------------------------------------------------------------

(b) the continuance of the Executive’s life, medical, dental, prescription drug
and long and short-term disability plans, programs or arrangements, whether
group or individual, of the Company in which the Executive was entitled to
participate at any time during the twelve (12) month period prior to the
Termination Date until the earliest to occur of (1) one (1) year after the
Termination Date; (2) the Executive’s death (provided that compensation and
benefits payable to his beneficiaries shall not terminate upon his death); or
(3) with respect to any particular plan, program or arrangement, the date the
Executive is afforded a comparable benefit at a comparable cost to the Executive
by a subsequent employer.”

2. Section 4(vi) is hereby amended to read as follows:

“(vi) Conditions to Receiving Benefits. The benefits described in Sections
4(i)(a)(2) and 4(i)(b) shall be subject to the Executive’s execution of the
Employee Confidentiality, Non-Competition, and Non-Solicitation Agreement
attached hereto as Attachment A, and the benefits described in Sections
4(i)(a)(2) and 4(i)(b) will be paid within the sixty (60) day period following
the Termination Date provided the Executive executes the release attached hereto
as Attachment B, and such release becomes effective and irrevocable within such
sixty (60) day period and provided, further, that if such sixty (60) day period
begins in one calendar year and ends in a second calendar year, the payment will
be made in the second calendar year.”

3. Section 7(x) is hereby amended to read as follows:

“(x) If the Executive prevails in the arbitration concerning any substantial
matter of this Agreement or the rights and duties of any party hereunder, in
addition to such other relief as may be granted, the Company shall reimburse the
Executive for the Executive’s reasonable attorneys’ fees incurred by reason of
such arbitration to the extent the attorneys’ fees relate to such substantial
matter, and any such reimbursement payments shall be made no later than March 15
of the year following the year in which such arbitration award is final.”

4. The following new Section 15 is hereby inserted at the end of the Agreement:

“15. Code Section 409A. To the extent that the right to any payment under this
Agreement provides for deferred compensation within the meaning of Section 409A
of the Code that is not exempt from Code Section 409A as involuntary separation
pay or a short-term deferral (or otherwise), a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for any payment or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision,
references to a “termination,” “termination of employment,” or like terms shall
mean “separation from service.” In addition, notwithstanding any provision to
the contrary in this agreement, if Executive is deemed on the date of
Executive’s “separation from



--------------------------------------------------------------------------------

service” (within the meaning of Code Section 409A) to be a “specified employee”
(within the meaning of Code Section 409A), then with regard to any payment under
this Agreement that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment shall not be made prior to the later of
(1) June 30, 2012, or (2) the earlier of (a) the expiration of the six (6) month
period measured from the date of Executive’s “separation from service” and
(b) the date of Executive’s death. Each payment under this Agreement shall be
treated as a separate payment for purposes of Code Section 409A. In addition, to
the extent that any reimbursement or in-kind benefit under this Agreement or
under any other reimbursement or in-kind benefit plan or arrangement in which
Executive participates during the term of Executive’s employment under this
Agreement or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, (i) the amount eligible for reimbursement
or in-kind benefit in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) the right to reimbursement or
an in-kind benefit is not subject to liquidation or exchange for another
benefit, and (iii) subject to any shorter time periods provided herein, any such
reimbursement of an expense must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.”

5. Except as set forth in this Amendment, the Agreement shall remain in effect
as prior to the date hereof.